Citation Nr: 1500501	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left eye procedure performed at the West Los Angeles VA Medical Center (VAMC) in January 2008.
 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a hearing before the Board at the RO in August 2012, but he cancelled his request on the day of the hearing.  See August 2012 report of contact.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files does not reveal additional documents relevant to the present appeal, with the exception of a December 2014 written appellate brief in VBMS.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  First, it appears that there may be outstanding and relevant VA treatment records and Social Security Administration (SSA) records not associated with the claims file.

In particular, VA treatment records indicate that the VAMC obtained informed consent from the Veteran prior to the January 2008 procedure; however, these records do not include a copy of the signed form.  In addition, a February 2010 VA treatment record indicates that the Veteran was scheduled for another left eye surgery in April 2010; however, the records of any subsequent procedure(s) are not in the claims file.
The record also reflects that the Veteran may be in receipt of SSA Supplemental Security Income (SSI) benefits; however, it does not appear that any related and potentially relevant documents from SSA are of record.  See April 2008 RO printouts.

In addition, a June 2009 VA physician determined that it was less than likely that the Veteran sustained any significant loss of vision from the aborted cataract extraction procedure in January 2008, as his visual acuity was light perception only both pre-operatively and the day following the procedure.  However, the Veteran has complained of decreased vision following this procedure, and the record indicates that he was scheduled for an additional surgery in April 2010.  Based on the foregoing, the Board finds that a VA examination considering the Veteran's complete medical history is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left eye.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

In regard to the January 2008 and April 2010 left eye surgeries (or any other left eye surgery after April 2010, if the planned procedure was rescheduled or an additional procedure(s) was performed), the AOJ should ensure that all surgical and nursing notes, including from the VA Greater Los Angeles Healthcare System and Loma Linda VAMC, are obtained.  The AOJ should also obtain any available informed consent documents and associate them with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the VA Greater Los Angeles Healthcare System and the Loma Linda VAMC.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA (including SSI) disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After completing the above actions, the Veteran should be afforded a VA examination in connection with his claim.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the June 2009 VA medical opinion.

The Veteran has contended that, although he only had light perception in the left eye before the January 2008 VA procedure, he became completely blind in the eye following the surgery.  See, e.g., April 2008 written statement; March 2010 written statement (substantive appeal).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional left eye disability as a result of the January 2008 procedure (left eye retrobulbar injection and cancelled left eye cataract extraction with intraocular lens implantation) at the West Los Angeles VAMC.

If there is additional disability, he or she should state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

Notwithstanding any informed consent documents, the examiner should also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

